IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TERRY DEWAYNE GIDEON,               NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-4173

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 21, 2014.

An appeal from the Circuit Court for Escambia County.
J. Scott Duncan, Judge.

Nancy A. Daniels, Public Defender, and Megan Long, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Samuel B. Steinberg and Jay Kubica,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      Terry Dewayne Gideon challenges his designation as a Prison Releasee

Reoffender (PRR) and the resulting mandatory minimum sentence. We reject
Gideon’s argument that eligibility for PRR sentencing is a fact which must be

submitted to the jury. See Williams v. State, --- So. 3d ---, 39 Fla. L. Weekly

D1336 (Fla. 1st DCA June 25, 2014), and Lopez v. State, 135 So. 3d 539 (Fla. 2d

DCA 2014). As for the argument that eligibility for PRR sentencing is an element

which must be alleged in the charging document, we find this argument to be

without merit. See Almendarez-Torres v. United States, 523 U.S. 224, 118 S. Ct.

1219, 140 L. Ed. 2d 350 (1998).

      AFFIRMED.

VAN NORTWICK, PADOVANO, and MARSTILLER, JJ., CONCUR.




                                         2